Citation Nr: 9935045	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  99-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a March 1980 rating decision, in awarding a 10 
percent rating for heart disease, effective from November 22, 
1979, involved clear and unmistakable error (C&UE).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel






INTRODUCTION


The veteran served on active duty from June 1975 to November 
1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal was docketed at the Board in 1999.



FINDING OF FACT

No allegation of error, relative to a March 1980 rating 
decision which awarded a 10 percent rating for heart disease, 
effective from November 22, 1979, comprises a legally 
cognizable claim of C&UE.  



CONCLUSION OF LAW

A March 1980 rating decision, in awarding a 10 percent rating 
for heart disease, effective from November 22, 1979, did not 
involve C&UE.  38 U.S.C.A. § 7105 (West 1991).  38 C.F.R. 
§ 3.105(a) (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision entered in March 1980, VA awarded 
service connection for heart disease ("[e]ssential 
hypertension with questionable nonobstructive hypertrophic 
cardiomyopathy") and assigned a 10 percent evaluation 
therefor, effective from November 22, 1979.  Following 
pertinent notification mailed to the veteran the following 
month, he did not file a Notice of Disagreement within the 
subsequent year, and thus, such determination became final.  
See 38 U.S.C.A. § 7105.  A final decision is accepted as 
correct in the absence of C&UE.  See 38 C.F.R. § 3.105(a).  
However, the veteran has asserted that the March 1980 rating 
decision involved C&UE, and this is a matter for appellate 
determination.

The veteran asserts that several items of evidence in VA's 
possession in March 1980, to include a May 1978 service 
profile restriction (DA Form 3349) of his activities as well 
as a June 1978 clinical report from the Walter Reed Army 
Medical Center, made reference to cardiomyopathy.  He 
contends that, in consideration of the evidence referring to 
cardiomyopathy, he should therefore have been awarded a 100 
percent disability evaluation for heart disease, rather than 
10 percent, effective from November 22, 1979, and that the 
rating board's failure to assign such higher rating 
constituted C&UE.  However, while the veteran's above-cited 
assertion is respectfully acknowledged, the Board would 
nevertheless point out that an objection that the evidence 
was improperly weighed or evaluated does not rise to the 
level of C&UE.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); see also Eddy v. Brown, 9 Vet. App. 52 (1996).  In 
view of the foregoing salient observation and since the 
veteran's above-cited contention comprises the lone 
allegation of error relative to the rating assigned for his 
service-connected heart disease in the March 1980 rating 
decision, and because the law rather than the evidence is 
dispositive of the resolution of the issue on appeal, his 
claim of whether a March 1980 rating decision, in awarding a 
10 percent rating for heart disease, effective from November 
22, 1979, involved C&UE is without legal merit and is, 
accordingly, denied.  See Sabonis, supra. 


ORDER

A March 1980 rating decision, in awarding a 10 percent rating 
for heart disease, effective from November 22, 1979, did not 
involve clear and unmistakable error.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

